Citation Nr: 1516039	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-14 939	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a postoperative left shoulder condition. 

3.  Entitlement to an effective date prior to April 6, 2014, for an increased rating of 20 percent for a lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1993 to March 1997, March 2003 to May 2003, July 2004 to April 2006, and June 2007 to August 2008.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Decatur, Georgia.

On his VA Form 9, the Veteran indicated that he wanted a Board hearing.  In a January 2015 statement, the Veteran requested that his hearing be cancelled.  Thus, the Veteran's hearing request was withdrawn.  38 C.F.R. § 20.704(e) (2014).

In his February 2014 VA Form 646, the Veteran's representative raised the issue of entitlement to service connection for sleep apnea.  A March 2012 rating decision previously denied the Veteran's claim for sleep apnea.  The Veteran did not appeal that decision.  Additionally, in the March 2015 Appellant's Brief, the Veteran's representative indicated that the Veteran was also claiming entitlement to service connection for narcolepsy.  A review of the record reveals that the only sleep disorder adjudicated in the April 2009 rating decision and the April 2011 statement of the case (SOC), was service connection for insomnia, claimed as an inability to sleep.  The Board finds that insomnia, claimed as the inability to sleep, is a distinct disability from narcolepsy and sleep apnea.  Accordingly, as noted below, those issues will be referred back to Agency of Original Jurisdiction (AOJ).  
 
The issue of whether new and material evidence has been received to reopen the Veteran's claim for sleep apnea and entitlement to service connection for narcolepsy have been raised by the record in February 2014 and March 2015 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to a rating in excess of 10 percent for postoperative left shoulder condition and entitlement to an effective date prior to April 6, 2014, for an increased rating of 20 percent for a lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's insomnia is caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for insomnia have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for insomnia, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2013). 

Under 38 C.F.R. § 3.310 (2014), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Veteran contends that his insomnia is related to active service or his service connected PTSD.  In his VA Form 9, the Veteran noted that his insomnia began during his deployment and that his sleeplessness was related to his anxiety.  VA treatment records and a February 2012 VA examination report indicate that the Veteran has insomnia.  Additionally, the Veteran is service-connected for PTSD.  

Accordingly, the only remaining question is whether there is a nexus between the Veteran's insomnia and his service-connected PTSD.  At his February 2012 examination, the Veteran reported that he had trouble sleeping, in part, due to being jittery and his irrational fears, which caused his mind to race.  He noted that during his deployment to Iraq, he was frequently scared by nighttime mortar attacks and that he believed that still affected him.  He reported that when he did fall asleep, every little noise woke him up and he would get up and check the doors or windows or where he thought the noise came from.  The February 2012 VA examiner diagnosed the Veteran with an anxiety disorder not otherwise specified with insomnia.  The examiner opined that the Veteran's anxiety disorder with insomnia was related to service.  The examiner explained that per his service treatment records, the Veteran was treated for insomnia in-service, and that some providers believed he met the criteria for a diagnosis of adjustment disorder or depression at that time, but that the Veteran had declined treatment.  The examiner further noted that the Veteran's sleep disturbances began during deployment and had not returned to normal.  

In September 2012, the Veteran was provided a VA PTSD examination.  The examiner diagnosed the Veteran with PTSD and opined that the Veteran's chronic sleep impairment, including difficulty falling and staying asleep, were symptoms of his PTSD.  

In light of the February 2012 and September 2012 VA examiner's opinions, the Board finds that the Veteran's insomnia is a symptom caused by his service-connected PTSD.  Moreover, chronic sleep impairment was expressly listed in the October 2012 rating decision in support of the Veteran's initial 50 percent rating for PTSD.  Thus, it is clearly contemplated by the already service-connected disability.  (The provisions of 38 C.F.R. § 4.130 (2014) indicate that "chronic sleep impairment" is a manifestation of psychiatric disability for rating purposes).  As such, the Board finds that service connection for insomnia is warranted.


ORDER

Entitlement to service connection for insomnia is granted.


REMAND

The Board notes that there are outstanding treatment records that have not been associated with the claims file.  
 
In September 2012, the Veteran submitted separately executed VA Forms 21-4142 for Dr. Bedingfield, Dr. Pittman, and Dr. Bosshardt.  The releases noted that each doctor had been the Veteran's primary care provider for a period between August 2006 and September 2012.  To date, VA has not requested or otherwise obtained treatment records from these providers.  The Board acknowledges an October 2012 report of general information, in which the Veteran was advised that a favorable nexus opinion for his PTSD claim had been obtained and that VA could, with his permission, expedite a favorable decision if he waived his VA Form 21-4142s.  While the Board acknowledges the Veteran's waiver in the October 2012 report of general information, that waiver was limited to the Veteran's PTSD claim.  As the Veteran expressly noted that all three doctors were, during the pendency of the present appeal, his primary care provider, the Board cannot exclude the possibility that the treatment records may be relevant to the present appeal.  
 
The Veteran's most recent VA examination to assess the nature and severity of his service connected shoulder disability was in December 2008.  Moreover, in the Appellant's brief the Veteran's representative asserted that the December 2008 examination did not adequately assess the Veteran's shoulder disability, because during flare-ups the Veteran had significantly reduced range of motion.  While the "mere passage of time" does not require VA to provide a veteran with a new, contemporaneous medical examination, in light of the Veteran's assertion and the fact that the claim is being remanded for other development, the Veteran should be afforded a VA examination to assess the nature and severity of his shoulder disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  If possible, the examination should be scheduled during a period of flare-up of the Veteran's shoulder disability.
 
Lastly, in July 2014 the Veteran filed a timely notice of disagreement (NOD) with the July 2014 rating decision, which granted an increased rating of 20 percent for the Veteran's service-connected lumbar strain.  To date, a statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Accordingly, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following actions:
 
1.  Obtain and associate with the record all VA treatment records from January 2014 to present.
 
2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment or evaluations for his disabilities on appeal, to include records from Dr. Bedingfield, Dr. Pittman, and Dr. Bosshardt.  The RO must make 2 attempts to obtain private records unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO must notify the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the missing records are later obtained, the claim may be readjudicated.
 
3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  To the extent possible, the examination should be scheduled during a period of flare-up of the Veteran's shoulder disability.  

The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disability in accordance with VA rating criteria.
 
All opinions should be accompanied by a complete rationale.  
 
4.  Issue a SOC and notification of the Veteran's appellate rights on the issue of entitlement to an effective date prior to April 6, 2014, for an increased rating of 20 percent for a lumbar strain.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the veteran perfects the appeal as to this issue, the AOJ should undertake all appropriate action.

5.  Finally, re-adjudicate the Veteran's claims.  If any benefit sought is not granted in full, provide the Veteran and his representative a Supplemental Statement of the Case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


